EXHIBIT 99.1 For immediate release. Contact: Mark Williams 913.307.1000 Mediware Reports First Quarter Results For Fiscal Year 2009 Conference call scheduled for Today, October 28th at 10:00 a.m. EDT, 9:00 a.m. CDT LENEXA, KS Oct. 28 Mediware Information Systems, Inc. (Nasdaq: MEDW), a provider of ClosedLoop™ clinical systems for blood and medication management, reported total revenue for the first quarter of the 2009 fiscal year of $9,833,000 compared to $10,744,000 in the comparable quarter in fiscal 2008. Net income for the quarter was $218,000, or 3 cents per fully diluted share, compared to $463,000, or 5 cents per fully diluted share in the comparable quarter of fiscal 2008. Commenting on the quarter, Mediware president and chief executive officer, Kelly Mann, said: “During the quarter we continued to gain traction in the U.S. and abroad for our new initiatives that will fuel the company’s growth. We are also continuing to benefit from operational efficiencies gained through last year’s restructuring. Our client service teams were fully engaged with HCLL implementations and upgrade services for our Medication Management customers and our product development team released its sixth consecutive software release on time.” During the quarter, the Company added 92 facilities to its customer base domestically.
